Citation Nr: 1035431	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-38 195	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).
 

FINDING OF FACT

On July 26, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  (or 
his or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal, see 
VA Form 21-4138, Statement in Support of Claim, received in July 
2010, and, hence, there remain no allegations  of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


